                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:18-CV-00022-FL

JUSTIN CARLISLE GRAHAM,       )
                              )
               Plaintiff,     )
                              )
       v.                     )              ORDER GRANTING RELIEF
                              )
NANCY A. BERRYHILL,           )
Acting Commissioner of        )
Social Security               )
                              )
               Defendant.     )
______________________________)



       For good cause having been shown upon Defendant’s Motion for Relief from Order and

Judgment under Fed. R. Civ. P. 60(b)(1), it is hereby

       ORDERED that the Order of March 19, 2019 (Doc. No. 25) and Judgment of March 19,

2019 (Doc. No. 26) remanding this case to the Defendant are WITHDRAWN, Plaintiff’s Motion

for Judgment on the Pleadings under Rule 12(c) of the Federal rules of Civil Procedure (Doc.

No. 19) is DENIED, and Defendant’s Motion for Judgment on the Pleadings (Doc. No. 22) is

GRANTED.

            1st day of ____________,
       This _____       April        2019.




                                             BY: _____________________________
                                                 Louise W. Flanagan
                                                 United States District Court Judge
